UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8064


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VERDELL EVANS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:02-cr-00612-MBS-1)


Submitted:    November 20, 2008             Decided:   December 2, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Verdell Evans, Appellant Pro Se. Isaac Louis Johnson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Verdell     Evans      appeals       the     district    court’s       order

denying    his   motion    filed     pursuant      to    18     U.S.C.    § 3582(c)(2)

(2006).      We have reviewed the record and find no reversible

error.     Accordingly, we deny Evans’ motion for transcripts at

government    expense      and    affirm   for    the     reasons    stated      by   the

district court.       United States v. Evans, No. 6:02-cr-00612-MBS-1

(D.S.C.    filed    July    17,    2008;       entered    July     18,    2008).      We

dispense     with   oral     argument      because        the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2